.'
/




                                                               RENDERED: JUNE 15, 2017


                          ~UJ1Mttt
                                      .
                                             ~xmtf nf
                                          2016-SC-000321-DG
                                                             ~~i)~[,.         .

                                                                 [Q)~UIE'7/#J1f for judgment on the pleadings and that the Court of Appeals erred as well in

. holding that the Hospital had taken.a "professional review action" against Reid,

we vacate both decisions and remand to the Jefferson Circuit Court for further

 proceedings.

                  I.     Factual and Procedural Background.

       Reid is a general surgeon licensed to practice medicine in the

 Commonwealth of Kentucky. He was a member of the medical staff at the

 Hospital for over forty years. The foregoing facts appear from complaint and

 answer in this matter. The following "facts" are gleaned from the parties'

 memoranda or briefs in support of their respective positions in this matter.

       On February 4, 2013, Reid received a letter advising that all of his cases,

 starting January 31, 2013, and continuing through June 30, 2013, would be

 subject to a focus review. Reid claims that during an impromptu meeting on

 February 27, 2013, Dr. William James Monarch, Chair of the Hospital's

 Medical Executive Committee, informed him that the Committee had voted to

 cancel Reid's surgical and endoscopy privileges and that he could no longer

 perform any further surgical procedures unless he was accompanied by an

 actively practicing and board certified general surgeon or endoscopist. The

 same day, Reid's assistant received a phone call from the surgical nurse

 supervisor letting her know that Reid would not be permitted to perform a

 previously scheduled surgery the following day without the assistance of

 another surgeon. Reid was able to find another surgeon to accompany him

 during the February 28, 2013, surgery. The following week, Reid received a

                                         2
formal letter from the Committee stating that in the interest of patient safety,

the Committee was recommending "that a Board Certified Surgeon/Board

Certified Gastroenterologist accompany you into [the] operating room for all

future procedures." Reid did not perform any additional surgeries at the

Hospital after February 2013.

      On August 5, 2013, Reid received a second letter from the Committee

informing him that the focus review had ended without any finding of quality

concerns. Reid was granted a conditional reappointment to the medical staff

for six months, which permitted him to practice at the hospital as long as he

met certain conditions. Reid did not exercise his privileges during the six-

month period and his medical staff membership expired on August 26, 2014.

Reid took no further action to renew his membership and as a result, his

privileges to practice at the Hospital have lapsed.

      On January 31, 2014, Reid filed a complaint in the Jefferson Circuit

Court against the Hospital seeking compensatory and punitive damages for

breach of contract, intentional infliction of emotional distress, tortious

interference with business and contractual relations, and slander. The

Hospital answered generally, denying Reid's substantive counts and, six

months later, filed a motion for judgment on the pleadings pursuant to CR

12.03.




                                         3
      Therein, the Hospital claimed entitlement to immunity under the Health

Care Quality Improvement Act of 1986, 42 U.S.C.3 §§ 11101 et seq. (the "Act"),

because the Hospital's conduct with respect to Reid was related to its

professional review activities. The Hospital further argued that,

notwithstanding immunity, all of Reid's asserted claims failed as a matter of

law. Following Reid's response and a hearing on the motion, the trial court

entered an opinion and order granting the Hospital's motion and dismissing all.

of Reid's claims. Therein, the trial court noted,

             Here,. it is clear from the facts that Reid has proffered that a
      mandate or recommendation that another surgeon observe his
      professional activities in the operating room constituted a
      professional review activity. He knew [the Hospital] had concerns
      about his competence. Reid did not permit [the Hospital] to
      conduct this review of his professional actions. [The Hospital] took
      no corrective, adverse action against him. Reid did not allege any
      facts in his Complaint or his response to [the Hospital's] motion
      that would evidence [the Hospital] acted outside the scope of its
      immunity. Accordingly, he has not rebutted the presumption that
      [the Hospital] is immune, and [the Hospital] is entitled to judgment
      on the pleadings.

Reid thereafter appealed to the Court of Appeals, arguing that the trial court

had erred in concluding he could not overcome the rebuttable presumption

that the Hospital was entitled to immunity. His reasoning was that

professional review actions are afforded a rebuttable presumption of immunity

only if certain conditions occur, including notice and hearing, and that the

Hospital had not complied with these conditions.




      3   United States Code.

                                         4
           The Court of Appeals undertook a review of the Act and the distinction it

     makes between a health care entity's "professional review action" or

     "professional revieyV activity." Ultimately, the court held that

           The [Committee's] recommendation effectively prevented Dr. Reid
           from performing surgery at the Hospital unless he could find
           another qualified surgeon willing and able to be present. We
           believe that restriction fit squarely within the [Act's] definitions of
           'adversely affecting" and "clinical privileges." See 42 U.S.C. §
           11151(1) and '(3). As such, the Hospital's conduct constituted a
           professional review action rather than simply professional review
           activities as the trial court found.

     Slip op. at 12 (footnote omitted). Consequently, the Court of Appeals vacated

     the trial court's order and remanded the case to that court for a determination

     as to whether the Hospital's actions were entitled to immunity under 42 U.S.C.

     § 11112(a). The Hospital moved this Court for discretionary review, which we

     granted.

                                 II.    Standard of Review.

           CR 12.03 provides that any party to a lawsuit may move for a judgment

     on the pleadings. In City of Pioneer Village v. Bullitt Cnty. ex rel. Bullitt Fiscal
r,
     Court, 104 S.W.3d 757 (Ky. 2003), we explained the function and application of

     this rule.

           The purpose of the rule is to expedite the termination of a
           controversy where the ultimate and controlling facts are not in
           dispute. It is designed to provide a method of disposing of cases
           where the allegations of tlie pleadings are admitted and only a
           question of law is to be decided. The procedure is not intended to
           delay the trial in any respect, but is to be determined before the
           trial begins. The basis of the motion is to test the legal
           sufficiency of a claim or defense in view of all the adverse
           pleadings. When a party moves for a judgment on the
           pleadings, he admits for the purposes of his motion not only
           the truth of all his adversary's well-pleaded allegations of fact
                                               5
       and fair inferences therefrom, but also the untruth of all his
       own allegations which have been denied by his adversary.
       Archer v. Citizens Fidelity Bank & Trust Co., Ky., 365 S.W.2d 727
       (1963). The judgment should be granted if it appears beyond
       doubt that the nonmoving party cannot prove any set of facts that
       would entitle him/her to relief. Cf Spencer v. Woods, Ky., 282
       S.W.2d 851 (1955).

 104 S.W.3d at 759 (emphasis added).

                          III.   Discussion and Analysis.

       Notwithstanding the Jefferson Circuit Court's and Court of Appeals'

 insightful analysis of the provisions of the Act, specifically whether the

 Hospital's action constituted "professio]J.al review activities" or "professional

_ review actions," we are constrained to vacate the Court of Appeals' opinion. We

 agree with the Court of Appeals that the trial court erred in issuing a judgment

 on the pleadings, but the Court of Appeals similarly erred in holding, based on

 the record before it and us, that the Hospital's actions constituted a

 "professional review action" within the meaning of 42 U.S.C. § 11151(9).

       Under CR 8.01(1), a complaint merely needs. to contain "(a) a short and
                                        '




 plain statement of the claim showing that the pleader is entitled to relief and (b)

 a demand for judgment for the relief to which he deems himself entitled." This

 rule does not require a claim to be stated "with technical precision . . . as long

 as a complaint gives a defendant fair notice and identifi~s the claim." Grand

 Aerie' Fraternal Order of Eagles v. Cameyhan, 169 S.W.3d 840, 844 (Ky. 2005)

 (citing Cincinnati, Newport & Covington Transp. Co. v. Fischer, 357 S.W.2d 870,

 872 (Ky. 1962)). In this case, Reid's complaint, although couched in general

 and conclusory terms, complied with CR 8.01(1).

                                            6
       In response to Reid's complaint, the Hospital filed an answer generally in

conformity with CR 8.02, in that it stated in "short and plain terms [its]

defenses to each claim asserted and ... admit[ted] or den[ied] the averments

upon which the adverse party relie[d],"

       Based on this complaint and answer, we fail to perceive that either party

would have been entitled to judgment on the pleadings, within the formulation

set out in City of Pioneer Village, for the simple reason that neither complaint

or answer contain sufficient "well-pleaded allegations of fact" by which either

could be gauged.4 Once the parties undertook their motion practice before the

trial court, they added detail which had been omitted from the pleadings:

committee meeting dates, letters, conversations between Monarch and Reid,

phone calls from a nurse supervisor, impracticality for Reid to procure.the

services of a proctor. Under CR 12.03, once "matters outside the pleadings are

presented to and not excluded by the court, the motion shall be treated as one

for summary judgment and disposed of as provided for in Rule 56."

       Our further review of the record is that summary judgment at this very

preliminary stage of the proceedings was inappropriate. The parties seem to



       4 Stating all the situations in which a motion for judgment on the pleadings
might be proper would unduly lengthen this opinion. Suffice to note that such a
judgment is properly reserved for those cases in which the only issue is one oflaw.
See, e.g., City of Pioneer Village, 104 S.W.3d at 761 (holding "once a city annexes a
road it is the responsibility of the city to maintain that road[]"); Archer v. Citizens Fid.
Bank & Trust Co., 365 S.W.2d 727, 729 (Ky. 1962) (pleadings demonstrated due
execution and nonpayment of promissory notes); Undenvood v. Undenvood, 999
S.W.2d 716 (Ky. App. 1999) (complaint demonstrated that the claim was barred by
time).



                                              7
have a very real dispute as to the events leading up to and culminating in the

conversation between Reid and Monarch on or about February 27, 2013.

· Thus, a factual dispute exists as to whether the Ho.spital's actions were merely

"professional review activities" which would be entitled to immunity under the

Act, or were "professional review actions." As a result, we agree with the

 Hospital's fallback position that the record is insufficient on the immunity,

 question under the Act, and that this case must be remanded to the Jefferson

 Circuit Court for the development of a more complete record.

                                  IV.   Conclusion.

       We are not unmindful that this case involves events occurring in early

 2013, and its procession through the Kentucky court system has resulted in no

 resolution. That said, any resolution at this point would, of necessity, involve a

 great deal of speculation on our part in order to resolve the presented factual

 dispute. We decline to do so, and therefore vacate and remand this matter to

 the Jefferson Circuit Court.

       All sitting. All concur.




                                          8
COUNSEL FOR APPELLANT:

Katherine Ann Quesenberry
Bradley A. Case
Jeffrey Kaplan Jr.
DINSMORE & SHOHL LLP


COUNSEL FOR APPELLEE:

Larry B. Franklin
Kelly Jo Brownfield
Patrick John Smith
FRANKLIN LAW GROUP


COUNSEL FOR AMICUS CURIAE:

Wesley Reed Butler
Holly Iaccarino
BARNETT BENVENUTI & BUTLER PLLC




                              9